When this case was decided, our attention was not called to chap. 173, Laws 1891, and it was overlooked by us. That statute provides: "If, at any time, the sheriff of any county be interested in or a party to any proceeding in any court, * * * or if the coroner be interested in any such proceeding, then the court from which such process issues shall appoint some suitable person to act as special coroner to execute such process," etc. This language, by its very terms, applies to "any proceedings in any court." It is not restricted to the Superior Courts, but the contrary intent is expressed. Here, the sheriff being insane, and the coroner being interested in this action before a Justice of the Peace, that officer, under authority *Page 222 
of this statute, deputized an officer specially to serve the summons, and he made due service as such. The petition to rehear should be granted, and the judgment below affirmed.